Citation Nr: 1827678	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-24 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating for a lumbar spine disability in excess of 20 percent prior to December 9, 2010, and a rating in excess of 40 percent thereafter. 

2.  Entitlement to an initial disability in excess of 10 percent for radiculopathy in the left lower extremity.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

4.  Entitlement to an earlier effective date for the grant of service connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1974.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his sister testified before the undersigned Veterans Law Judge (VLJ) at a May 2016 hearing.  A transcript of the hearing is associated with the evidence of record.  

The Board remanded these matters in September 2016 for further development.  

The Board notes that since the last Supplemental Statement of the Case was issued, the Board received some additional records, which are mostly duplicative of earlier submissions.  In April 2018, the Board received correspondence from the Veteran indicating that he wishes to waive his right to have his case remanded to the Agency of Original Jurisdiction (AOJ) for review of additional evidence submitted in his appeal.  Accordingly, the Board will proceed to adjudicate the matters to the extent possible.  

The issue of entitlement to an earlier effective date for the grant of service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  
FINDINGS OF FACT

1.  Prior to December 9, 2010, the preponderance of the evidence is against a finding that the Veteran had more than moderate limitation of motion in the lumbar spine considering all limitations associated with his lumbar spine including functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.    

2.  The preponderance of the evidence is against a finding that the Veteran's service-connected lumbar spine disability (specifically spondylolisthesis) manifested with a demonstrable deformity of the vertebral body.  

3.  The preponderance of the evidence is against a finding that the Veteran's service-connected lumbar spine disability manifested as severe; or as severe with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

4.  The preponderance of the evidence shows that the Veteran's forward flexion of the thoracolumbar spine was greater than 30 degrees prior to December 9, 2010 considering all limitations associated with his lumbar spine including functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.    
  
5.  The preponderance of the evidence is against a finding that the Veteran suffered from ankylosis of the thoracolumbar spine.  

6.  The preponderance of the evidence is against a finding that the Veteran experienced incapacitating episodes of Intervertebral Disc Syndrome (IVDS) requiring a prescription for bed rest and having a total duration of four weeks or more during the period at issue.  

7.  The preponderance of the evidence is against a finding that the Veteran experienced more than mild symptoms of radiculopathy in the left lower extremity.

8.  The evidence shows that the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for a lumbar spine disability prior to December 9, 2010, and a rating in excess of 40 percent thereafter, have not been met.  38 U.S.C. §§ 1101, 1110, 1113 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DCs 5235-5243 (2017); 38 C.F.R. § 4.71a, DCs 5285-5295 (2003).    

2.  The criteria for a disability rating in excess of 10 percent for radiculopathy in the left lower extremity have not been met.  38 U.S.C. §§ 1101, 1110, 1113 (2012); 38 C.F.R. §§ 4.3, 4.71a, DC 8520 (2017); 38 C.F.R. § 4.71a, DCs 5294, 5295 (2003).  

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist after additional development was completed following the September 2016 Board remand order.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Entitlement to an Initial Disability Rating in Excess of 20 Percent for a Lumbar Spine Disability and a Rating in Excess of 40 Percent Beginning December 9, 2010  

Rating Principals 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  Disabilities must be reviewed in relation to their history.  Where there is a question as to which of two evaluations apply, the Board assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Accordingly, separate ratings may be assigned for separate periods of time based on the facts found, which is a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, that is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes (DCs), is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Board notes that the rating criteria for a lumbosacral spine disability changed during the course of the appeal.  Prior to September 26, 2003, limitation of motion in the lumbar spine was rated at 10 percent if slight, 20 percent if moderate and 40 percent if severe under 38 C.F.R. § 4.71a, DC 5292 (2003).  Favorable ankylosis was rated at 40 percent, and unfavorable ankylosis was rated at 50 percent under 38 C.F.R. § 4.71a, DC 5289 (2003).  A 60 percent rating was assigned for residuals of a fracture of the vertebra without cord involvement; abnormal mobility requiring neck brace (jury mast).  A 100 percent rating was assigned in cases with cord involvement where the Veteran was bedridden or required long leg braces.  

Prior to September 26, 2003, lumbosacral strains were evaluated according to 38 C.F.R. § 4.71a, DC 5295 (2003).  A rating of 20 percent is assigned for muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in standing position.  A rating of 40 percent is assigned for a disability that is Severe; with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

In cases involving residuals of a vertebral fracture with definite limitation of motion or muscle spasm, an additional 10 percent is added for demonstrable deformity of the vertebral body under 38 C.F.R. § 4.71a, DC 5285 (2003).  

Effective September 23, 2002, until September 26, 2003, DC 5293 provided that intervertebral disc syndrome (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  A 10 percent disability evaluation was assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 weeks.  A 20 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 weeks.  A 40 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 weeks.  A 60 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least six weeks during the past 12 weeks. 

An incapacitating episode was defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Note (2).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Note (3). 

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454-58 (Aug. 27, 2003).   Effective September 26, 2003 through the present, the spine is rated under 38 C.F.R. § 4.71a, DCs 5235-5243 (2017) according to a General Rating Formula for Disease and Injuries of the Spine (General Formula) unless DC 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes (IVDS Formula).  For purposes of evaluations under the IVDS formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  In pertinent part, schedular disability ratings are assigned for the spine according to the formulas as follows:

Under the General Formula , a 20 percent rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Alternatively, under the IVDS Formula, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Under the General Formula, a 40 percent rating contemplates unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Alternatively, under the IVDS Formula, a 40 percent rating contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

Under the General Formula, a 50 percent rating contemplates unfavorable ankylosis of the entire thoracolumbar spine.  There is no equivalent rating under the IVDS Formula.

Under the IVDS Formula, a 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no equivalent rating under the General Formula. 

Under the General Formula, a 100 percent rating contemplates unfavorable ankylosis of the entire spine.  There is no equivalent rating under the IVDS Formula.

When a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies.  Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCPREC 11-97 (Mar. 24, 1997), VAOPGCPREC 3-2000 (April 10, 2000).  Accordingly, the disability must be rated according to both the old and new rating criteria, and the Veteran must receive the benefit of the more favorable rating schedule.  

Pursuant to VA General Counsel Opinion, a new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects." If there are no resulting retroactive effects, VA ordinarily must apply the new provision-however, at no point prior to the effective date of that provision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 69 Fed. Reg. 25179 (2004); see also 38 U.S.C. § 5110(g); 38 C.F.R. § 3.114 (2017).   

Analysis

The Veteran's grant of service connection for his lumbar spine disability is currently effective beginning November 14, 2002.  The Veteran was awarded temporary total evaluations of 100 percent from January 28, 2004 to March 31, 2004 and from October 29, 2007 through December 31, 2007 under 38 C.F.R. § 4.30 for periods of convalescence associated with treatment of the lumbar spine.  See February 2010 rating decision and code sheet.  The focus of this decision is on rating the Veteran's disability picture aside from those periods for which the Veteran has already been granted a 100 percent rating.  

The Veteran's lumbar spine disability is rated at 20 percent based on limited range of motion from November 14, 2002 through December 8, 2010.  Effective December 9, 2010, the Veteran's lumbar spine rating was increased to 40 percent on the basis of evidence of a worsened condition.  See December 2010 Functional Capacity Evaluation from Work Strategies (revealing active forward flexion of the lumbar spine was reduced to 30 degrees or less).  

The Veteran has reported many significant limitations associated with his lumbar spine disability during the periods at issue.  He reported he is unable to engage in activities that require bending, stooping, pushing, or pulling.  See March 2005 VA spine examination.  However, he reported no incapacitating episodes requiring prescribed bed rest during a 12-month period.  See, e.g. id.  He reported worsening pain including sciatic radicular pain without flare-ups, bowel problems, bladder problems, or persistent sexual dysfunction.  See March 2007 VA spine examination.  He reported living a primarily sedate life style walking short distances due to the pain in his back.  See id.  In addition to limitation of motion, the Veteran reported neurological symptoms such as numbness, paresthesias, and weakness.  See August 2008 VA spine examination.  He reported an increase in symptoms over time including flare-ups and mild to severe impact on activities of daily living.  See id.; March 2010 VA spine examination.  

The Board reviewed the record to see if the evidence would support a disability rating in excess of 20 percent under the rating criteria in effect from November 14, 2002 (the effective date of service connection for the Veteran's lumbar spine disability) prior to October 9, 2010.  See 38 C.F.R. § 4.71a, DCs 5285-5295 (2003).   However, to date, none of the Veteran's treatment providers assessed the Veteran's service-connected lumbar spine disability as severe; or severe with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, DCs 5292, 5295 (2003).  Therefore, the Board finds that the evidence of record does not support a higher disability rating under the older criteria for a lumbosacral strain.  

Additionally, the Board finds that the preponderance of the evidence including reports from examiners and treatment providers prior to December 9, 2010 shows that the Veteran's lumbar spine was affected by no more than moderate limitation of motion.  See March 2010 VA spine examination (noting the Veteran reported mild-moderate functional limitation during flare-ups); August 2008 VA spine examination (noting the Veteran reported moderate functional impairment during flare-ups); March 2005 VA spine examination; April 2004 follow-up visit notes from S.E., M.D. (describing the Veteran's range of motion as reasonable); January 2003 follow-up visit notes from S.E., M.D. (noting that although the Veteran had limited range of motion in his back, he had excellent x-rays and no pain over his implant); October 2002 follow-up visit notes from S.E., M.D. (noting that while the Veteran's range of motion was limited, it was not painful); 38 C.F.R. § 4.71a, DCs 5285, 5292 (2003).  The Board finds no compelling evidence of a demonstrable deformity of the vertebral body (aside from congenital scoliosis, which is not a service-connected condition).  See June 2009 Board decision (finding the Veteran was entitled to service connection for spondylolisthesis but not scoliosis).  Moreover, the Board finds no contention on appeal with citation to evidence in support of a finding of more than moderate limitation of motion in the lumbar spine prior to December 9, 2010 from the Veteran or his representative.  

While the Board finds there is evidence in support of a finding of severe limitation of motion beginning December 9, 2010 under 38 C.F.R. § 4.71a, DC 5292 (2003), a 40 percent rating for severe limitation of motion is no more favorable than the Veteran's current rating of 40 percent under 38 C.F.R. § 4.71a, DC 5239 (2017).   Moreover, the Board finds no evidence of record or argument on appeal establishing that the Veteran had ankylosis of the lumbar spine or experienced residuals of a fracture of the vertebra requiring a neck brace, bed rest, or long leg braces.  See 38 C.F.R. § 4.71a, DCs 5285, 5289 (2003).  Therefore, the Board finds no basis for awarding the Veteran higher disability ratings for the lumbar spine under 38 C.F.R. § 4.71a, DCs 5285-5295 (2003).   

For the period beginning on September 26, 2003 through December 8, 2010, the Board also reviewed the record to see if the evidence would support a disability rating in excess of 20 percent for the lumbar spine under both the current General Formula and the IVDS formula.  However, none of the VA examiners or treatment providers indicated that the Veteran suffered from forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks over a 12 month period.  In contrast, many examinations over time revealed forward flexion of the lumbar spine greater than 30 degrees.  See, e.g. March 2010 VA spine examination; February 2009 VA spine examination; March 2007 VA spine examination; August 2006 treatment notes from A.R., M.D.; April 2005 follow-up visit notes from S.E., M.D..  Moreover, the Board finds no contention on appeal with citation to evidence in support of a finding that the Veteran's range of motion in the lumbar spine was substantially more limited prior to December 9, 2010.  Therefore, the Board finds that the preponderance of the evidence shows that the Veteran's disability picture for the lumbar spine more nearly approximated the criteria for a 20 percent disability rating prior to December 9, 2010.  

In regard to the period beginning December 9, 2010, the Board reviewed the record to see if the evidence would support a disability rating in excess of 40 percent for the lumbar spine under both the current General Formula and the IVDS formula.  The increase to a 40 percent rating as of December 9, 2010 is based on a single test conducted on that date, which revealed less than 30 degrees of active forward flexion at the time.  See December 2010 Functional Capacity Evaluation from Work Strategies.  In contrast, subsequent VA examinations in August 2012 and March 2017 revealed greater than 30 degrees of forward flexion in the lumbar spine.  Nevertheless, the Veteran's 40 percent rating has been maintained affording him the benefit of the doubt.  

Ultimately, none of the VA examiners or treatment providers indicated that the Veteran suffered from unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks over 12 months for the period beginning December 9, 2010.  Moreover, the Board finds no contention on appeal with citation to evidence in support of such a finding from the Veteran or his representative.  The Board ultimately finds that the preponderance of the evidence shows that the Veteran's disability picture for the lumbar spine more nearly approximated the criteria for a 40 percent rating from December 9, 2010 through the present.  

In light of the above, the Board finds that the Veteran's claim for higher disability ratings for his lumbar spine disability based on functional loss of range of motion or incapacitating episodes must be denied as the preponderance of the evidence is against the claims.  The Board's attention now turns to additional limitations associated with the Veteran's lumbar spine disability on appeal to include neurological manifestations in the left lower extremity.  

Entitlement to an Initial Rating Disability in Excess of 10 Percent for Radiculopathy in the Left Lower Extremity  

During the pendency of the Veteran's initial increased rating appeal, effective September 26, 2003, substantive changes were made to the schedular criteria for evaluation of diseases and injuries of the spine, including providing for a separate compensable evaluation for any associated objective neurologic abnormalities under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, general rating formula for diseases and injuries of the spine, Note (1) (2017).

Prior to the 2003 amendments, the rating criteria for evaluating a lumbar spine disability included evaluation of neurologic impairment under Diagnostic Code 5294 for sacro-iliac injury and weakness, which was rated by comparison to Diagnostic Code 5295 for lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5294 and 5295 (2003).  As noted above, the preponderance of the evidence in this case is against a finding that the Veteran is entitled to a higher disability rating under the criteria for a lumbosacral strain.  Therefore, the focus of the Board's analysis is on whether the evidence would support a higher rating under the rating criteria for the nerves.  

Radiculopathy is currently contemplated and rated under 38 C.F.R. § 4.124a.  In this case, the applicable diagnostic code for the Veteran's radiculopathy in the left lower extremity is DC 8520 (Sciatic Nerve).  The Veteran has been assigned separate 10 percent evaluations for radiculopathy as secondary to his lumbar spine disability effective November 14, 2002 for the left lower extremity and August 10, 2012 for the right lower extremity.  Id.  However, the Board finds that only the issue of entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity is on appeal at this time.  See May 2016 hearing testimony.  

Under DC 8520, an 80 percent rating contemplates complete paralysis where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating contemplates severe but incomplete paralysis with marked muscular atrophy.  A 40 percent rating contemplates moderately severe but incomplete paralysis.  A 20 percent rating contemplates moderate incomplete paralysis.  A 10 percent rating contemplates mild incomplete paralysis.  Similar ratings up to 20 or 40 percent may also be assigned for moderate to moderately severe symptoms of neuralgia or neuritis under 8720 and DCs 8620 respectively.  See 38 C.F.R. §§ 4.123, 4.124. 

The Veteran has been afforded many examinations of his left lower extremity radiculopathy during the period at issue, and many of the examiners and treatment providers have found no more than mild symptoms.  See, e.g., August 2012 VA spine examination; October 2005 Primary Care Note from Houston VA Medical Center (VAMC); February 2005 treatment notes from B.W., M.D..  The most recent examination in March 2017 revealed no evidence of even mild symptoms at the time.  The Board finds no persistent complaints of bowel or bladder dysfunction associated with the lumbar spine disability.  See, e.g., March 2007 VA spine examination.  The Veteran has not cited specific evidence supporting a finding that he is entitled to a higher rating for radiculopathy on appeal, and the Board's review of pertinent treatment records does not reveal evidence in support of such a finding.  

Ultimately, even after affording the Veteran the benefit of the doubt, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability picture for radiculopathy in the lower left extremity more nearly approximated more than mild symptoms.  Accordingly, the Board finds that the Veteran's claim for a higher disability rating for his radiculopathy in the left lower extremity must be denied as the preponderance of the evidence is against the claim.  

Entitlement to a TDIU

Legal Criteria 

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2017).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including her employment and educational history.  38 C.F.R. § 4.16(b) (2017).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  When it is not possible to separate the effects of the service-connected condition from a non service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the veteran's favor, and that such signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).

Analysis

The Veteran's service-connected disabilities include an acquired psychiatric disorder currently rated at 70 percent, a lumbar spine disability rated at 40 percent, bilateral radiculopathy in the lower extremities rated at 10 percent for each extremity, and scars rated as noncompensable.  The Veteran's combined disability rating is currently 90 percent.  The Board finds that the Veteran's service-connected disabilities satisfy the schedular criteria for a TDIU in part because the Veteran has at least one service-connected disability rated at 60 percent or more.  See 38 C.F.R. § 4.16(a) (2017).  

The Board notes that the evidence of record shows that the Veteran also has several disabilities including a history of strokes, which are not service connected disabilities.  See, e.g., October 2016 VA mental health examination and the June 2017 addendum opinion.  The evidence shows these disabilities have resulted in substantial physical and cognitive impairments, which may be work preclusive.  See id; March 2017 VA lumbar spine examination.  The Board also notes that the Veteran received social security disability payments in compensation for his disabilities.  See generally records received from the Social Security Administration.  However, to the extent possible, the Board's TDIU analysis must consider only the limitations attributable to the service-connected disabilities.  

The Board considered VA examiners' opinions and other evidence of record, which have identified physical limitations attributable to the Veteran's service-connected back disability and associated bilateral radiculopathy in the lower extremities.  For example, the March 2017 VA lumbar spine examiner opined that the Veteran is highly impaired due to his stroke residuals and that it is difficult to separate out the impairments.  However, the examiner determined that the Veteran's low back condition limits lifting to 20 pounds occasionally.  The examiner also determined that the lumbar spine disability limits bending and that at least some of the decreased extension is due to the low back condition.  An August 2012 VA back examiner also noted that the Veteran's back disability and associated radiculopathy prevented the Veteran from engaging in activities requiring prolonged standing, bending, stooping, sitting, squatting, or lifting.  In light of this evidence, the Board finds the Veteran's lumbar spine disability limits the Veteran to primarily sedentary work with the option to sit or stand at will.  

In considering whether the Veteran could obtain and maintain employment in such sedentary work, the Board reviewed pertinent factors including the Veteran's employment history and education.  The Board notes that while the Veteran obtained a general education diploma, his formal education was otherwise limited to the 10th grade and included special education courses.  See June 2017 VA mental health addendum opinion; records received from the Social Security Administration.  Moreover, while the Veteran reported experience truck driving, his employment history otherwise consisted primarily of warehouse work and manual labor.  See Veteran's hearing testimony and records received from the Social Security Administration.  The Board ultimately finds that this evidence indicates the Veteran would likely have difficulty obtaining and maintaining employment in skilled sedentary positions.  

Additionally, the Board finds that the Veteran has substantial mental limitations as a result of his service-connected mental disability, which would severely limit his ability to maintain concentration, persistence, and pace on many sedentary tasks.  See, e.g. June 2017 VA mental health examiner's opinion (noting that that the Veteran's abilities to process information, sustain attention, and complete tasks reliably will be compromised within any workplace environment).  The Board notes that some of the Veteran's mental limitations are attributable to a cognitive disability secondary to his strokes, and VA examiners were able to identify some separable symptoms of his service-connected depression.  See id.  However, the Board finds that the examiners were not ultimately able to meaningfully isolate functional limitations of the cognitive disorder from the Veteran's service-connected mental disabilities.  Accordingly, the Board affords the Veteran the benefit of the doubt and finds that the Veteran's service-connected mental disability prevents him from reliably meeting the demands of even sedentary employment.

In light of the above, the Board finds that the evidence shows the Veteran's service-connected physical and mental disabilities preclude him from obtaining and maintaining substantially gainful employment.  Accordingly, the Board finds that the Veteran's claim for entitlement to a TDIU must be granted.  


ORDER

Entitlement to an initial disability rating for a lumbar spine disability in excess of 20 percent prior to December 9, 2010, and a rating in excess of 40 percent thereafter is denied.

Entitlement to an initial disability in excess of 10 percent for radiculopathy in the left lower extremity is denied.  
Entitlement to TDIU is granted.  


REMAND

The AOJ denied the Veteran's claim for entitlement to an earlier effective date for service connection for a lumbar spine disability in a May 2011 Statement of the Case (SOC).  In June 2011, VA received a timely Appeal to Board of Veterans' Appeals form from the Veteran.  The Veteran indicated he wished to appeal all of the issues on the May 2011 Statement of the Case and that he wished to have a Board hearing on the matters at a local VA office.  The AOJ subsequently received evidence regarding several matters adjudicated in the May 2011 SOC, and the Veteran's claims for higher disability ratings were last readjudicated in an August 2017 Supplemental Statement of the Case (SSOC).  However, the earlier effective date for service connection claim was not reajudicated by the AOJ, and there has not been a hearing to date on that issue.  The Board ultimately finds that the AOJ should conduct further development and assist the Veteran in developing the earlier effective date claim including affording the Veteran another opportunity for a hearing.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative and request their assistance in developing the Veteran's claim for entitlement to an earlier effective date service connection for a lumbar spine disability.  The AOJ should ask them to state the basis for the claim and identify any relevant outstanding records.  The AOJ should make reasonable attempts to obtain and associate such records with the Veteran's claims file.

2. The AOJ should determine whether the Veteran would like a hearing consistent with the Veteran's prior request on his June 2011 substantive appeal form.  

3. After completing the above actions and any other necessary development including affording the Veteran an opportunity for a hearing, the claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


